           IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MONTANA
                   GREAT FALLS DIVISION
NEW YORK MARINE AND
GENERAL INSURANCE
COMPANY,                             CV-14-83-BMM
                                     CV-19-34-BMM
               Plaintiff,
vs.
                                        ORDER
JUNKERMIER, CLARK,
CAMPANELLA, STEVENS, P.C.,
DRAGGIN’ Y CATTLE COMPANY
INC., and ROGER and CARRIE
PETERS, individuals,

              Defendants.


DRAGGIN’ Y CATTLE COMPANY,
INC., and ROGER and CARRIE
PETERS, individuals,

              Plaintiffs,

vs.

JUNKERMIER, CLARK,
CAMPANELLA, STEVENS, P.C.,

              Defendant/Third-
              Party Plaintiff

vs.


                                 1
 NEW YORK MARINE AND
 GENERAL INSURANCE
 COMPANY,

                    Intervenor/Third-
                    Party Defendant.




      New York Marine and General Insurance Company (“NYM”) issued

subpoenas to take the deposition of Thomas A. Marra (“Marra”) and Kirk D.

Evenson (“Evenson”) on June 18, 2019. (Doc. 335-1.) NYM also requested

documents related to communications between Marra and Evenson and counsel for

the parties in these two consolidated cases. (Id.) Marra and Evenson filed a motion

to quash the subpoenas and requests for documents. (Doc. 334.) This Court heard

arguments about this motion at a hearing on September 10, 2019. (Doc. 379.) This

Court denied that motion to quash the subpoenas and requests for documents. It

also ordered Marra and Evenson to produce a privilege log of any documents

allegedly protected by attorney-client privilege by October 30, 2019. (Id.)

      Junkermier, Clark, Campanella, Stevens, P.C. (“JCCS”) and Marra and

Evenson filed a petition for writ of mandamus or other appropriate relief with the

Ninth Circuit a month after the September 10, 2019 hearing. (Doc. 403.) The writ

asked the Court to overturn this Court’s decision related to attorney-client privilege

                                          2
and the privilege log. JCCS, Marra, and Evenson also asked the Ninth Circuit to

stay this Court’s October 30, 2019 deadline. The Ninth Circuit denied all requested

relief on October 21, 2019.

                                      ORDER

      For the reasons stated in open court on September 10, 2019, IT IS

ORDERED that Marra and Evenson’s motion to quash amended subpoenas to

testify at a deposition in a civil action and document requests (Doc. 334) is

DENIED. The parties are to comply with this Court’s ruling at the September 10,

2019 hearing. Marra and Evenson must produce the relevant documents and file

their privilege log by October 30, 2019.

      DATED this 22nd day of October, 2019.




                                           3
